In an action to recover damages for personal injuries based on the theories of negligence and strict products liability, defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), entered May 17, 1984, which granted plaintiffs’ motion, denominated as one for reargument but deemed renewal by the court, and, upon such "renewal”, denied defendant’s motion for summary judgment.
Order affirmed, with costs.
A review of the record reveals that there are triable issues of fact. We note, however, that plaintiffs’ motion was properly one for reargument, as denominated, rather than renewal. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.